Citation Nr: 1211970	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA or ADT) from September 1981 to January 1982.  He had subsequent training in the Army Reserves.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2004 rating decision of the VA Regional Office in Baltimore, Maryland that denied service connection for bilateral hip pain, bilateral leg pain, bilateral pes planus, and degenerative joint disease of the lumbar spine.

The Veteran was afforded a hearing in March 2008 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

The case was remanded for further development by Board decision in May 2008 and June 2010.

By rating action dated in September 2011, the RO granted service connection for bilateral pes planus, degenerative joint disease of the lumbar spine with strain, and left and right hip bursitis.  These are considered the full benefit of those grants sought on appeal and they are no longer for appellate consideration.


FINDING OF FACT

Current bilateral leg disability is not shown by the evidence of record. 


CONCLUSION OF LAW

Bilateral leg disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he now has a bilateral leg condition that is the result of injury in service for which service connection is warranted.  During the hearing in March 2008, he testified that after injury in service, his legs "shut down" and became numb.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by letter dated in July 2004, supplemented by correspondence in March 2006 and June 2008 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The March 2006 letter addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Private clinical records have been submitted in support of the claim and reviewed.  The appellant was afforded VA examinations in August 2004, August 2009 and July 2010, that when taken as a whole, are adequate for rating purposes.  The Veteran presented testimony on personal hearing in March 2008.  All of the evidence, including the appellant's statements, has been carefully considered.  He has not indicated that there is outstanding evidence that has not been received or considered.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim of entitlement to service connection for a bilateral leg condition is ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ADT or ACDUTRA), or injury incurred while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 2011). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Factual Background

The Veteran's service treatment records show that he was seen in October 1981 for complaints of right knee pain of three weeks' duration without a history of injury.  He had acute pain of the hip with percussion.  Following evaluation, diagnoses of mild knee strain and mild pulled groin muscle were rendered.  A service discharge examination report is not of record.

The Veteran filed a claim in July 2004 for various conditions that included service connection for a leg disability.  On VA examination in August 2004, he related that he injured his leg during ADT in 1982.  The appellant reported discomfort in both knees after prolonged standing, walking or climbing.  He related that he had never sought treatment for the condition and had not been prescribed medication.  On examination, the appellant walked with normal gait and posture.  He could fully squat and get on the examination table without difficulty.  There was no motor weakness, atrophy or radicular neurological deficit.  Following examination, no diagnosis pertaining to the legs was rendered.  

Subsequently received were private clinical records dated between 1993 and 2002 that reflect that in May 1995, the Veteran was seen for complaints of left hip pain and numbness along the left anterior thigh compartment.  Following examination, an assessment of left hip pain secondary to bursitis was provided.  No complaints, pertaining to the legs, with the exception of some superficial burns in 1993, were recorded.

C. Onyewu, MD, wrote in March 2006 that the Veteran had been a patient of his and had been treated with physical therapy for complaints that included bilateral leg pain.  It was noted that this treatment was in connection with injuries sustained during his military service.  

A statement in support of the claim was received from F.B. who related that he served with the Veteran at Fort Belvoir in the same unit and that he remembered him complaining about his back and legs.

The Veteran was afforded a VA examination in August 2009.  He related that since injuring his back after falling from a ladder in service, he had had intermittent low back pain with diffuse radiation to both hips and legs not associated with numbness, tingling or weakness.  It was reported that pain was intensified by strenuous activity and was eased by rest and with Advil.  The appellant denied having seen a doctor for the problem.  

Examination of the legs disclosed no swelling, heat, erythema or tenderness.  Temperature, color and vasculature were normal.  There was no evidence of bony, muscle or soft tissue damage.  Diagnoses following examination included normal musculoskeletal examination of both legs.  

The Veteran's claims folder was reviewed by a VA physician in July 2010 for clarification of a medical opinion following VA examination in August 2009.  The examiner stated that examination of the lower legs was normal and that no disability could be attributed to the lower legs.

Legal Analysis 

The Board has carefully considered the Veteran's contentions to the effect that service connection should be granted for a bilateral leg disability relative to reported injury in service.  Service treatment records reflect that he was seen for right knee pain in October 1981.  The Board finds that despite assertions of leg injury in service and continuing symptoms, the more probative and credible evidence establishes that the appellant does not have current disability of the legs. See McClain v. Nicholson, 21 Vet.App. 319 (2007).  Although Dr. Onyewu reported in 2006 that he treated the Veteran for leg pain with physical therapy, he did not provide any clinical findings with respect to the legs.  The record does not reflect any abnormal joint or musculoskeletal clinical findings pertaining to the legs in other private clinical records dating from 1993.  On VA examination in 2004, posture and gait were normal and examination was negative for any objective evidence of pathology.  On VA examination in August 2009, the Veteran was found to have a normal musculoskeletal and physical examination of both legs.  When the record was examined by a VA physician in July 2010, the examiner was unequivocal in his determination that the lower legs were normal and that no disability could be attributed thereto.  The record reflects that to date, the appellant has not presented any evidence of bilateral leg disability except for his statements to this effect.  Therefore, the VA examiners' findings and opinions are far more reliable than the Veteran's statements and those of Dr. Onyewu and constitute negative evidence.  The Board thus finds that the credible evidence in this case establishes that there is no residual disability from reported injury in service.  The appellant's assertions conflict with the evidence in this regard and are not credible. 

The appellant asserts that he currently has bilateral leg injury residuals.  Therefore, the Board must consider whether, as a layperson, he is competent to render an assessment on this matter.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual matter.  Here, the appellant can sense bilateral leg symptoms and report what he feels.  Lay testimony is competent to establish the presence of observable or sensible symptomatology and may provide sufficient support for a claim of service connection. See Layno v. Brown, 6 Vet.App. 465, 469 (1994). 

The Board points out, however, that service connection requires evidence that establishes that a veteran currently has a disability for which service connection is sought. See Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  In this case, no objective bilateral leg injury residuals or any other pathology are demonstrated.  The lay evidence does not comport with the fact that he seeks no treatment for reported leg symptoms and the normal VA examinations.  VA examiners in August 2009 and July 2010 specifically determined that the Veteran had a normal leg examination and no disability in this regard.  To the extent that the appellant reports that he experiences continuing symptoms, his statements are in conflict with the more probative evidence and are not credible. 

While the appellant may believe that he is entitled to a benefit simply because he had a disease or injury in service, this is mistaken.  Congress specifically limits entitlement to service connection to disease or injury in cases where such incidents have resulted in a disability.  In the absence of proof of current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  The Board reiterates that the Veteran is competent to report that he has had symptoms since a reported in-service event.  However, competence and credibility are different matters.  Here, his contentions and testimony are not found to be credible.  

In sum, service connection for a bilateral leg disability must be denied on the basis that there is no credible lay or medical evidence establishing that the Veteran has a current disability. See also Sanchez-Benitez v. Principi, 259 F. 3d 1356 (2001).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for bilateral leg disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


